UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

JULIA A. NORRIS,
Plaintiff-Appellant,

v.                                                                   No. 98-1660

FORD MOTOR COMPANY,
Defendant-Appellee.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Claude M. Hilton, Chief District Judge.
(CA-97-1378-A)

Argued: April 8, 1999

Decided: June 21, 1999

Before WILKINSON, Chief Judge, and NIEMEYER
and MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Jonathan Christian Dailey, DAILEY & KORTELING,
L.L.C., Washington, D.C., for Appellant. Deborah Moreland Russell,
MCGUIRE, WOODS, BATTLE & BOOTHE, L.L.P., Richmond,
Virginia, for Appellee. ON BRIEF: Thomas L. Appler, E. Duncan
Getchell, Jr., Katrina C. Randolph, MCGUIRE, WOODS, BATTLE
& BOOTHE, L.L.P., Richmond, Virginia, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

In July 1994 Julia Norris was driving her 1992 Ford Tempo when
she collided with another car. She alleges that she was injured
because her driver's side airbag failed to deploy. She further claims
that her injuries from the accident triggered a relapse of systemic
lupus. Norris sued Ford Motor Company, alleging that the company
was negligent in the manufacture of the airbag system. She offered
the testimony of an expert witness who opined that a manufacturing
defect caused the airbag failure. However, the district court excluded
the expert's opinion as speculative. The court then granted judgment
as a matter of law against Norris, concluding that she had failed to
make a prima facie case of negligence against Ford. Norris now
appeals, and we affirm.

I.

In support of her negligence claim against Ford, Norris offered the
testimony of an expert, Michael Leshner, as to why the airbag failed
to deploy. Leshner's opinion was that the "clockspring mechanism"
in the airbag system was defective. The clockspring is part of the sys-
tem's electrical wiring. It is designed to carry an electric current from
the steering column to the steering wheel (which houses the airbag),
preventing any twisting of the wiring harness as the steering wheel
turns. In the event of a collision, two sensors trigger an electric cur-
rent that passes along two wires from the vehicle's battery to the
steering column, then up the steering column to the clockspring
assembly. The clockspring carries the current into the steering wheel,
where it fires the airbag. Leshner's proffered testimony was that a
manufacturing defect in the clockspring caused excessive resistance
in the electric circuit, blocking the signal that would trigger the
deployment of the airbag.

                     2
Leshner did not examine the car or its airbag system. Instead, he
based his opinion on a Technical Service Bulletin (TSB) issued by
Ford for the 1992 Ford Tempo. This bulletin alerted service depart-
ments at Ford dealers to a problem with the clockspring in the airbag
system. It stated:

          Intermittent Fault Code "6" (Air Bag warning on 1990/91
          vehicles) or Code "32" (High Resistance or Open Circuit on
          1992 vehicles) may appear. These codes may be the result
          of high resistance in the clockspring airbag circuits. Airbag
          function is not affected.

However, the TSB by its own terms did not apply to Norris's car. It
was issued for Ford Tempos built before December 1, 1991; Norris's
Tempo was made on April 8, 1992. Because Leshner's opinion was
based on the TSB, which did not apply to Norris's car, the district
court excluded the opinion as speculative. Norris declined to present
any other evidence. The court then granted judgment as a matter of
law for Ford, finding that Norris failed to present any evidence of
negligence. Norris now appeals.

II.

The admissibility of expert opinion evidence is governed by Rule
702 of the Federal Rules of Evidence. That rule states:

          If scientific, technical, or other specialized knowledge will
          assist the trier of fact to understand the evidence or to deter-
          mine a fact in issue, a witness qualified as an expert by
          knowledge, skill, experience, training, or education, may
          testify thereto in the form of an opinion or otherwise.

Fed. R. Evid. 702. We review the district court's exclusion of Lesh-
ner's expert opinion for abuse of discretion. General Electric Co. v.
Joiner, 522 U.S. 136, 138-39 (1997).

An expert may base his opinion on "facts or data" that were "per-
ceived by or made known to the expert at or before the hearing." Fed.
R. Evid. 703. An expert opinion should be excluded, however, if "it

                    3
is based on assumptions which are speculative and are not supported
by the record." Tyger Constr. Co. v. Pensacola Constr. Co., 29 F.3d
137, 142 (4th Cir. 1994); see also Cunningham v. Rendezvous, Inc.,
699 F.2d 676, 678 (4th Cir. 1983).

Leshner's opinion that the clockspring mechanism was defective
was based on the Ford TSB's identification of a potential problem in
certain cars. However, by its own terms, the TSB did not apply to
Norris's car. Leshner's opinion merely assumed that the problem
identified in the TSB had not been corrected when Norris's car was
built. He had no factual basis for this assumption. Without having
examined the car and its airbag system -- and with only the inappli-
cable TSB for support -- Leshner's opinion as to why the airbag
failed to deploy was speculative. Therefore, we cannot say that the
district court abused its discretion by excluding his opinion.

Norris offered no other evidence of negligence by Ford. Under Vir-
ginia law, the existence of a defect may not be inferred from the mere
fact that an injury occurred. See Featherall v. Firestone Tire & Rub-
ber Co., 252 S.E.2d 358, 367 (Va. 1979) ("From the mere happening
of an accident, we will not conclude that the product was inherently
dangerous"). The district court therefore properly granted judgment as
a matter of law to Ford because Norris failed to make a prima facie
case of negligence.

III.

For the reasons stated above, the judgment of the district court is
affirmed.

AFFIRMED

                    4